Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 723-2239 Fax: (860) 723-2216 michael.pignatella@us.ing.com December 27, 2006 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Registration Statement on Form N-4 Prospectus Title: ING Rollover Choice SM - NY File Nos.: 333-and 811-7935 Ladies and Gentlemen: On behalf of ReliaStar Life Insurance Company of New York (the Depositor) and under the Securities Act of 1933 (the 1933 Act) and the Investment Company Act of 1940 (the 1940 Act), we are submitting for filing a Registration Statement on Form N-4. This filing describes individual flexible premium, deferred combination fixed and variable annuity contracts to be offered as both non-qualified contracts and contracts issued under sections 408 and 403(b) of the Internal Revenue Code. The contract offers two death benefit options and three living benefit riders, and will only be available in the State of New York. The contracts are funded through the Depositors Separate Account NY-B (the Separate Account). Fees There is no fee required for this filing. The Depositor and the Separate Account, pursuant to Rule 24f-2 under the 1940 Act, have registered an indefinite amount of securities in connection with securities currently being offered through the Separate Account (Reg. SEC File No. 811-7935). Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation Financial statements, opinion and consent of counsel, consent of independent auditors and any other necessary exhibits and information will be included in a pre-effective amendment to the Registration Statement. Should you have any questions, please call the undersigned at 860-723-2239 or Patricia Guerrera at 860-723-2805. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella
